DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 1, 2022 has been entered.  Claims 1, 2, 4, and 5 have been amended.  Claims 3 and 6-12 have been cancelled.  As such, Claims 1, 2, 4, and 5 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 5 have been amended to recite the limitation that “the shape of the groove is exactly conformed with the shape of the coil” in lines 10 and 7, respectively.  Support for this new limitation is not found in the Specification, as originally filed.  For example, nowhere does the Specification disclose the shape of the groove, particularly in regards to its conformity, in particular, its exact conformity, with the shape of the coil.  As such, Claims 1, 4, and 5 contain new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No. 208172753 to Yang (an English translation obtained from PE2E is referred to in the Office Action) (“Yang”) in view of Chinese Patent Application Publication No. 108427514 to Zhang (an English translation obtained from PE2E is referred to in the Office Action) (“Zhang”).
With regard to Claim 2, Yang discloses a mousepad useful for wireless charging of a mouse.  See, e.g., Abstract, entire document.  Yang discloses that the mousepad comprises a rubber layer and a sponge layer, page 2, which satisfies the claim limitations of a first colloid layer.  Yang also discloses that the mousepad can include a fiber layer, page 2, which satisfies the limitations of a either the fiber layer.  Yang teaches that a coil is provided in the rubber layer such that the coil is embedded, or encapsulated, within the rubber layer in the presence of a groove.  Page 3.  Yang does not disclose adhering a first colloid layer to a second colloid layer, wherein the second colloid layer is silica gel, rubber, or polyurethane.  Nor does Yang specifically mention more a soft layer provided in the form fabric or plastic film.  Zhang is also related to mousepads with improved functionality.  See, e.g., Abstract, entire document.  Zhang teaches that the inclusion of a silica gel layer in a mousepad offers breathability for the mousepad.  Page 4.  Zhang teaches that the silica gel layer can be adhered to other layers within the mouse pad using heat.  Abstract.  Zhang also teaches that additional layering in the form a fiber or film layer can be provided to the mousepad to provide any number of features, including additional rubber layer, carbon adsorption layer, insulating layer, and antistatic layer.  Pages 3-4.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include a second colloid layer comprising a silica gel to the mousepad of Yang in order to provide an accommodating layer that has breathability, as shown to be known by Zhang.  It further would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a soft layer to the mousepad disclosed by Yang in the form of a fabric or film in order to provide any further desired feature related to flexibility, odor removal, heat insulation, or prevention of static, as shown to be known by Zhang.

Response to Arguments
Applicant’s arguments filed September 1, 2022 with respect to Claims 1, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed September 1, 2022 with respect to Claim 2 have been fully considered but they are not persuasive.
Applicant argues that Yang fails to teach that the coil is encapsulated in the second colloid layer when the fiber layer, first colloid, the first soft layer, and the second colloid are hot laminated.  The Examiner disagrees.  First, Zhang already recognizes that the layers of a mousepad can be combined together using heat and pressure.  Abstract.  Second, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, Claim 2 is qualified by a coil being present when the other four layers are being hot laminated.  However, such a limitation is related to how the product is being made, and not the product itself.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789